Citation Nr: 1714833	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  09-47 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement for service connection for sleep disability to include sleep apnea. 


REPRESENTATION

Veteran represented by:	Eric Reed, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Solomon, Associate Counsel 







INTRODUCTION

The Veteran served on active military duty from May 1980 to May 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which found no new and material evidence to reopen the previously denied service connection claim for sleep apnea.  In June 2011, the Board reopened the claim and remanded for a VA examination.  

After completion of the development requested in the June 2011 remand, the claim was once again before the Board, which denied the claim in a June 2014 decision.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claim (Court).  In February 2016, the Court set aside the Board's denial and remanded the claim for further adjudication on the grounds that the Board erred in failing to clarify whether the Veteran has a current disability and whether there was an adequate nexus opinion of record.  

Upon remand, the Veteran has testified at a videoconference hearing before the undersigned Veteran Law Judge, in January 2017, and transcript of the hearing is of record.   At the time of the hearing, the Veteran's attorney was not present.  The Veteran clarified that he wished the attorney to remain his representative but he wished to go forward with the hearing without the attorney present.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay, but additional development is necessary to decide this case.  

The Veteran asserts that his currently diagnosed sleep apnea is related to a respiratory problem he had while he was in the military.  Service records confirm that the Veteran was treated for upper respiratory infection in July 1980.  A statement from Dr. G.S. dated March 2010, which is in the record, confirms the Veteran's sleep apnea diagnosis. 

In addition, the record has a medical note from Dr. C.M. dated March 2007 that states that the Veteran's sleep apnea and his respiratory trait illness diagnosed in the military service are interrelated.  This opinion is not an adequate nexus opinion as it does not apply the proper legal standard.  This statement, however, provides sufficient medical evidence to trigger the VA's obligation to further develop the claim. 

In addition, the record contains a negative nexus VA medical opinion from August 2012.  This opinion is, however, inadequate as the examiner relied, in part, upon service record from a different Veteran.  For this reason, a remand is necessary to obtain an adequate nexus opinion. 

Accordingly, the case is REMANDED for the following action:

1. Obtain updated VA treatment records.

2.  Thereafter, the claims file should be returned to the August 2012 VA examiner or if that examiner is not available, to a similarly qualified examiner for supplemental opinion that answers the following questions:

Is the Veteran's sleep apnea at least as likely as not (a 50 percent or greater probability) related to his military service?  The examiner's opinion should address the upper respiratory infection, diagnosed in July 1980. 

The examiner should address the Veteran's lay statements.

Although the examiner should review the entire file, his/her attention is directed to the following evidence:

i. Note from Dr. C.H.M dated March 2007.
ii. Letter from Dr. R.S. dated March 2010.

A complete rationale should be provided for all opinions.  If an opinion cannot be provided without resorting to speculation, the examiner must explain why this is the case.

3. After completion of the above, please re-adjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response. Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

`
_________________________________________________

Nathaniel J. Doan 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






